Citation Nr: 0217394	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  02-00 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUE

Entitlement to special monthly pension (SMP) based on the 
need for the regular aid and attendance of another person 
(A&A) or housebound status.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The veteran had active service from February 1943 to 
December 1945.

This appeal arises from an April 2000 rating action that 
denied SMP based on A&A or housebound status.  A Notice of 
Disagreement therewith was received in June 2000, and a 
Statement of the Case (SOC) was issued in April 2001.  A 
Supplemental SOC (SSOC) was issued in January 2002.  A 
Substantive Appeal was received in February 2002.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2. The veteran's disabilities include coronary artery disease 
status post pacemaker insertion with renal insufficiency; 
carotid artery stenosis with near blindness in the left 
eye; bilateral sensorineural hearing loss; anemia; 
lumbosacral spine degenerative joint disease; and chronic 
obstructive pulmonary disease.

3. The veteran's disabilities do not render him unable to 
care for most of his daily needs without requiring A&A; he 
is neither bedridden nor a patient in a nursing home.

4. The veteran does not have a single disability ratable as 
100 percent disabling, and he is not housebound in fact.



CONCLUSIONS OF LAW

1. The criteria for an award of SMP based on A&A have not 
been met.  38 U.S.C.A. §§ 1502, 1521, 5100, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.351, 
3.352 (2002).   

2. The criteria for an award of SMP based on housebound 
status have not been met.  38 U.S.C.A. §§ 1502, 1521, 
5100, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.351(d) (2002).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board of Veterans Appeals (Board) notes 
that, during the pendency of this appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West Supp. 2002).  This 
liberalizing law is applicable to this appeal.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement 
the provisions of the law, VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (August  29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The VCAA and its implementing regulations 
essentially eliminate the concept of a well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include 
an enhanced duty on the part of VA to notify a claimant of 
the information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist the claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

Having considered the record in light of the duties imposed 
by the VCAA and the implementing regulations, the Board 
finds that all notification and development action needed to 
fairly adjudicate the claim for SMP based on A&A or 
housebound status has been accomplished.

In the April 2001 SOC and the January 2002 SSOC, the veteran 
and his representative were furnished the pertinent laws and 
regulations governing this claim, the evidence that was 
considered in evaluating the claim, and the reasons for the 
denial of the claim.  Thus, the Board finds that they have 
been given sufficient notice of the information and evidence 
needed to substantiate the claim, and, as evidenced by the 
June 2000 RO letter soliciting information and/or evidence, 
have been afforded an opportunity to submit such information 
and evidence.  In the SSOC, the RO informed the veteran and 
his representative of the notice and duty to assist 
provisions of the VCAA.  The June 2000 letter, the SOC, and 
the SSOC informed them what the evidence had to show to 
establish entitlement.  The June 2000 letter also informed 
them what information and evidence VA still needed from the 
veteran; what the veteran could do to help with his claim; 
when and where the veteran should send the information or 
evidence; and where the veteran could call if he had 
questions or needed assistance with his claim.  In addition, 
the June 2002 letter informed the veteran which evidence he 
should submit, which evidence would be retrieved by VA, and 
that VA would make reasonable efforts to help him obtain the 
evidence, such as medical records, necessary to support his 
claim, if he furnished enough information about them 
(specifically, the name and address of the providers, the 
time frame covered, and the condition for which he was 
treated) so that VA could request them from the person or 
agency that had them.  In light of the above, and in view of 
the fact that there is no indication that there is any 
existing, potentially relevant evidence to obtain, the Board 
also finds that the statutory and regulatory requirement 
that VA notify a claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA has been met in this case.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159).  
Thus, the Board finds that VA's duty to notify has been met.

The Board also finds that all necessary development has been 
accomplished.  In response to the June 2000 RO letter 
soliciting evidence, the veteran's representative submitted 
large quantities of VA medical records in June and August 
2000 and March 2001.  Following the veteran's identification 
of sources of additional VA treatment in October 2001, his 
representative submitted additional quantities of medical 
records on 2 occasions in November 2001.  The RO has 
undertaken efforts to assist him by affording him 
comprehensive VA examinations in March 2000 and April and 
May 2001 in connection with his claim.  Neither the veteran 
nor his representative has identified, and the claims file 
does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.

Under the circumstances, the Board finds that, at this 
juncture, adjudication of the claim for SMP based on A&A or 
housebound status on the merits, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

I.  Background

Historically, by rating action of October 1980, the RO 
granted a permanent and total disability rating for pension 
purposes from May 1980 based on the following disabilities: 
Meniere's disease, evaluated as 30 percent disabling; 
anemia, evaluated as 30 percent disabling; and heart disease 
(a right bundle branch block), evaluated as 10 percent 
disabling, for a combined disability rating of 60 percent.  
As noted in the INTRODUCTION, above, SMP based on A&A or 
housebound status was denied by rating action of April 2000 
based on consideration of the following disabilities: 
coronary artery disease (CAD) status post pacemaker 
insertion with renal insufficiency, evaluated as 80 percent 
disabling; bilateral sensorineural hearing loss, evaluated 
as 30 percent disabling; chronic obstructive pulmonary 
disease (COPD) and anemia, each evaluated as 10 percent 
disabling; and Meniere's disease, assigned a noncompensable 
rating, for a combined disability rating of 90 percent.  The 
denial of SMP based on A&A or housebound status was 
confirmed by rating actions of August and November 2000 and 
January 2002.  The January 2002 denial was based on the 
following disabilities: CAD status post pacemaker insertion 
with renal insufficiency, evaluated as 80 percent disabling; 
carotid artery stenosis with near blindness in the left eye, 
bilateral sensorineural hearing loss, and anemia, each 
evaluated as 30 percent disabling; lumbosacral spine 
degenerative joint disease (DJD), COPD, and tinnitus, each 
evaluated as 10 percent disabling; and Meniere's disease, 
assigned a noncompensable rating, for a combined disability 
rating of 100 percent.

From late January to early February 2000, the veteran was 
hospitalized at a VA medical facility for evaluation of 
progressive, worsening weakness, shortness of breath (SOB), 
and a slow heartbeat.  He reported a 6- to 7-month history 
of increasing dyspnea on exertion and generalized weakness, 
and was currently only able to walk a few feet before 
becoming short of breath and fatigued.  An electrocardiogram 
(EKG) revealed a 2nd-degree heart block with resultant 
bradycardia.  Chest X-rays revealed cardiomegaly.  
Examination on admission showed left eye blindness, 
decreased breath sounds with faint end expiratory wheezes, 
and anemia.  During his hospital course, the veteran went 
into 3rd degree heart block and was symptomatic with 
dizziness and mild SOB.  A permanent dual-chamber pacemaker 
was placed, and the veteran did well thereafter.  Subsequent 
chest X-rays showed no congestive heart failure (CHF).  At 
the time of hospital discharge, his condition was improved, 
and he did well post pacemaker placement, with a regular 
heart rate.  He was hemodynamically stable, with no SOB or 
chest pain.  He was transferred to another VA hospital for 
evaluation of gastrointestinal bleeding.

In early February 2000, the veteran was seen at another VA 
medical facility to locate the source of gastrointestinal 
bleeding.  However, he was asymptomatic, and stayed only a 
couple of hours before requesting discharge.  On 
examination, the lungs were clear, and there were no wheezes 
or rales.  Heart rate and rhythm were regular.  The abdomen 
was soft and nontender, and there was no organomegaly.  At 
the time of hospital discharge, there were no restrictions 
on the veteran's activities, which he could perform as 
tolerated.  The diagnoses were 2nd-degree atrioventricular 
heart block status post pacemaker, CHF, COPD, and 
gastrointestinal bleeding of unknown etiology.

A March 2000 VA air contract barium enema revealed no 
evidence of a polypoid lesion, stricture, or diverticulum.  
There was a possible kidney stone, versus right renal artery 
atherosclerotic vascular disease, versus head of the 
pancreas calcification.  There was a suggestion of a 
possible small gallstone.  There were lumbar spine 
degenerative changes with narrowing of the L4-5 and L5-S1 
intervertebral disc spaces.

On March 2000 VA general medical examination by QTC Medical 
Services, the veteran was evaluated for anemia, CAD status 
post pacemaker insertion, and COPD.  He complained of 
dyspnea on exertion, intermittent chest tightness, and 
weakness.  He reported that the pacemaker had resolved his 
dizziness and SOB on exertion.  He denied paroxysmal 
nocturnal dyspnea and orthopnea, but continued to smoke 
despite his COPD of the emphysema type.  On current 
examination, the veteran's general appearance was thin and 
cachectic.  He appeared slightly underweight and 
malnourished.  He presented in an unkempt manner, and there 
was evidence of poor body hygiene.  There was decreased 
visual acuity in the left eye.  There was decreased hearing 
bilaterally, and he used hearing aids.  There were decreased 
breath sounds bilaterally.   There were no wheezes, rales, 
or rhonchi, and air exchange was adequate.  Heart rhythm was 
regular, with no ectopy, rubs, or gallops.  The examiner 
felt that he had slight limitation with activities.  The 
abdomen was soft and nontender, bowel sounds were active, 
and there were no masses or rebound.  Chest X-rays revealed 
moderately-advanced COPD without acute chest abnormality.  
Spirometry showed mild obstructive airways disease.  The 
impressions were normocytic and normochromic anemia, as 
demonstrated by low hemoglobin and hematocrit; emphysema-
type COPD; complaints of dyspnea on exertion, with continued 
smoking; CAD evidenced by old inferior wall myocardial 
infarction, with no further chest pain since pacemaker 
insertion; status post pacemaker insertion for arrhythmia, 
with no further dizziness or fatigue since insertion; and 
renal insufficiency.  The examiner opined that the veteran 
was able to handle any benefits which he may receive.  He 
noted that the veteran had muscular atrophy, as well as some 
SOB when walking approximately a half block, and felt that 
he would most likely develop symptomatic dyspnea with 
moderate types of activities.  He opined that the veteran 
might benefit from assistance at home to perform activities 
of daily living.              

On March 2000 special VA ear, nose, and throat examination 
for QTC Medical Services, clinical discussion with the 
veteran failed to elicit any significant clinical findings 
suggestive of Meniere's disease.  The veteran denied any 
episodic fluctuation of hearing with vertigo.  There was no 
current active ear disease.  After audiometric testing, the 
diagnosis was severe bilateral sensorineural hearing loss, 
with no clinical or pathologic evidence to support Meniere's 
syndrome.

On May 2000 VA outpatient evaluation, the veteran's anemia 
was assessed to be clinically stable.  In June, the veteran 
reported that his wife had died, and that he did not know 
how to cook, as a result of which his son came to his home 
and prepared his evening meals.  September X-rays revealed 
moderate to severe degenerative changes in the lumbosacral 
junction with evidence of a 1st degree spondylolisthesis.

On early December 2000 VA outpatient evaluation, the veteran 
was noted to be mostly wheelchair-bound and inactive.  He 
had no unstable symptoms.  In late December, he underwent VA 
evaluation for an electric wheelchair.  He reported that his 
walking was fairly limited to about 100 feet, as his legs 
became very weak, and he became fatigued.  He lived alone in 
a 2-story house.  Current examination showed 4/5 strength in 
all 4 extremities, and coordination was intact.  Hip range 
of motion was intact.  Back X-rays revealed moderate to 
severe DJD and 1st degree spondylolisthesis.  The impressions 
were history of CHF with permanent pacemaker implantation, 
end-stage cardiomyopathy, history of chronic renal failure, 
and chronic anemia.  It was planned to evaluate the veteran 
for a scooter and scooter lift.

In January 2001, the veteran was hospitalized at a VA 
medical facility for complaints of nonspecific abdominal 
pains and chills.  He had quit smoking            8 months 
ago, but recently re-started, and smoked one-half pack per 
day.  He stated that he lived alone, that his wife had died 
about 8 months ago, and that his children lived nearby and 
helped him with procurement of meals and other household 
matters.  A review of systems indicated that he had chronic, 
weak lower extremities at the knees, and was dependent on a 
wheelchair.  Review of his functional status indicated that 
he was pretty independent with his wheelchair, but could not 
perform much strenuous activities.  On examination, the 
lungs were clear, and there was no wheezing, rales, or 
rhonchi.  After examination, his CAD and chronic renal 
insufficiency were assessed to be stable.  During his 
hospital course, abdominal X-rays revealed some distention 
of the transverse colon with gas.  An abdominal echogram 
revealed a benign cortical cyst in the right kidney, and a 
fusiform infrarenal abdominal aortic aneurysm.  The 
veteran's colon was evacuated with an enema, and he felt 
better.  Chest X-rays revealed no evidence of CHF.  The 
transverse cardiac diameter was normal.  There were no acute 
pulmonary changes.  His condition on discharge to his home 
was stable, and there were no restrictions on his physical 
activities, which he could perform as tolerated.  A nurse's 
note indicated that the veteran was capable of self-care 
with minimal assistance.  The diagnoses were nonspecific 
abdominal pain with hypotension, hypertension, CAD, carotid 
artery disease, COPD, cerebrovascular disease, chronic renal 
insufficiency, peripheral vascular disease, pacemaker placed 
secondary to arteriovenous block, iron deficiency anemia, 
moderate aortic stenosis, and pisiform abdominal aortic 
aneurysm.

A February 2001 VA outpatient seating system/wheelchair 
evaluation indicated that the veteran lived on the 1st floor 
of a 2-story house.  He was assessed to be independent 
overall for self-care tasks.  Caregiver support was provided 
by his family on an as-needed basis.  He currently used a 
wheelchair and was independent in transfer skills; self-
propulsion skills were decreased.  The veteran was to be 
afforded a power wheelchair.  

VA chest X-rays in February revealed hyperexpanded lungs 
with bibasilar fibrosis.  The heart was normal in size.  
There was no evidence of pleural effusion.  Follow-up chest 
X-rays a couple of days later revealed pulmonary emphysema 
and a small right pleural effusion with basilar atelectasis.         

On April 2001 VA general medical examination by QTC Medical 
Services, the veteran complained of lack of endurance, and 
SOB which was fairly well relieved by prescribed medication; 
the examiner noted that his COPD did not require physician 
care or bed rest other than his prescribed medication.  He 
complained of on and off angina, chest pain, dyspnea with 
walking, fatigue, and dizziness.  The veteran came to the 
examination alone, and the examiner opined that he was not 
permanently bedridden, that he could take care of himself, 
and that he could travel beyond the premises of his home or 
ward of a hospital.  He used a wheelchair at home.  He 
received no medical treatment for anemia or renal 
insufficiency.  

On current examination, the veteran had a frail body build, 
an asthenic posture, and was slouched forward with a wobbly 
stiff-legged gait.  There were decreased breath sounds 
bilaterally.  There was a grade II mitral heart murmur which 
was pansystolic.  Rate and rhythm were regular.  There were 
no abnormal heart sounds.  The examiner opined that he had 
no restrictions with respect to his heart.  The abdomen was 
normal.  The extremities were normal, but with muscle 
wasting.  He had fair upper extremity strength, and the 
examiner opined that he could feed, shave, and bathe 
himself, use the bathroom, and fasten clothing.  He had 
limitation of motion, weakness, some muscle atrophy, and 
lack of coordination in both lower extremities, and he 
ambulated in a wobbly fashion.  The examiner commented that 
his ambulation was unstable, and noted that he was only able 
to stand for about a minute.  His lower extremity problem 
caused him difficulty with weight bearing because of 
weakness, and his balance was affected by instability.  His 
propulsion was slow because of his asthenic physical 
problems.  There was restricted range of lumbar spine motion 
in all planes.  On ambulation, he sometimes had to have 
assistance by another person, and if so, he could walk for 
about 10 feet.  The examiner felt that he had no need for 
any new ambulation devices, and he stated that he was unable 
to coordinate his ambulation with a walker or cane.  On 
neurological examination, cerebellar testing, sensation, and 
motor strength and function were all within normal limits.  

Chest X-rays revealed advanced COPD with diffuse emphysema 
and upper lobe cystic degeneration in association with 
interstitial pulmonary fibrosis.  There was no evidence of 
acute cardiopulmonary abnormality.  The transvenous bi-
electrode pacemaker was in good position.  Pulmonary 
function studies indicated mild obstructive pulmonary 
problems, pre- and post-bronchodilatation, with possible 
restrictive defect.  An EKG was abnormal, reflecting left 
axis deviation, a right bundle branch block, and right 
ventricular hypertrophy with repolarization abnormalities 
consistent with an inferior infarct.  The diagnoses were 
anemia, arterial heart disease with a pacemaker, renal 
insufficiency, and COPD.  The examiner opined that the 
veteran was able to live by himself, drive a car, and leave 
the home unaccompanied.  He did require in-home care, and 
was unable to stand for any length of time.     

On April 2001 special VA ear, nose, and throat examination 
for QTC Medical Services, the veteran presented in a 
wheelchair.  After examination and audiometric testing, the 
impressions were moderate to severe bilateral sensorineural 
hearing loss, and that the veteran did not provide a 
clinical history consistent with a classical history of 
Meniere's disease.

On May 2001 special VA ophthalmologic examination for QTC 
Medical Services, the veteran complained of a blind central 
portion of the left eye.  On examination, visual acuity was 
20/40 in the right eye, and hand motion in the left eye.  
Intraocular pressures were normal.  There was an atrophic 
optic nerve in the left eye, with decreased caliber of the 
retinal vessels.  Goldman visual field testing of the right 
eye was relatively normal; the left eye could not be tested 
due to very poor central vision.  The impression was that 
the veteran had obvious large vessel disease involving the 
carotid arteries.  There was a probably central retinal 
artery occlusion in the left eye, resulting in loss of 
useful vision.  He had evidently had smaller episodes in the 
right eye, and there was some evidence still present that 
cholesterol emboli were breaking off.  

On May 2001 VA cardiology outpatient evaluation, the veteran 
was noted to be largely free of chest pain or SOB, although 
he did get episodic "indigestion" which was not very 
troublesome.  The assessment was that he did not require 
cardiac catheterization, and that his cardiac symptoms were 
minimal and amenable to medical management.  His stress test 
results did not compel an invasive approach.  He had had no 
further gastrointestinal bleeding problems since last 
autumn. 

June 2001 VA nutrition outpatient records indicated that the 
veteran's daughter sometimes prepared meals for him, but he 
had not been preparing meals for himself.  The dietitian 
commented that the veteran needed social assistance in order 
to maintain his present level of physical health.  He had 
refused to contact social services for assistance.  The 
assessment was that the veteran had not been able to change 
his habits in order to prepare meals, that his physical 
status would continue to deteriorate without adequate food 
intake, and that he was unmotivated and refused to learn.  
On outpatient examination the next day, the veteran's heart 
rate and rhythm were regular, and there were no murmurs, 
rubs, or gallops.  The lungs were clear, and there were no 
wheezes, rhonchi, or rales.  The abdomen was nontender and 
nondistended, and bowel sounds were normoactive.  The 
veteran was in a wheelchair.  The assessment was anemia, and 
that he was not getting enough iron.  

The veteran was treated with iron sucrose infusions in June 
and July.  On late July VA outpatient evaluation, his iron 
indices still indicated iron deficiency anemia.  On 
examination, heart rate and rhythm were regular, and there 
were no murmurs, rubs, or gallops.  The lungs were clear, 
and there were no wheezes, rhonchi, or rales.  The abdomen 
was nontender and nondistended, and bowel sounds were 
normoactive.  The veteran was in a wheelchair.

On August 2001 VA outpatient examination, heart rate and 
rhythm were regular, and there were no murmurs, rubs, or 
gallops.  The lungs were clear, and there were no wheezes, 
rhonchi, or rales.  The abdomen was nontender and 
nondistended, and bowel sounds were normoactive.  The 
veteran was in a wheelchair.  The same findings were 
recorded on examinations in September.

On VA outpatient mental hygiene examination in October 2001, 
the veteran stated that he was responsible for administering 
all of his medications, and his son, who lived with him, 
provided his meals.  He spent most of his days caring for 
his 2 grandchildren, and did occasional carving as a hobby.  
The veteran was noted to be wheelchair-bound but was able to 
ambulate at home.  He denied any history of slips or falls.  
He would occasionally smoke a cigarette.  He was noted to 
have retired from the construction business in 1980.  He was 
assessed to have good social and family support and good 
coping skills.  The physician noted that the veteran's son 
provided meals for him which he ate on a daily basis, and 
concluded that there was no clear indication for 
psychotropic medication or social work therapy.     

II.  Analysis

Under the applicable criteria, increased pension is payable 
to a veteran by reason of need for A&A or by reason of being 
housebound.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.351(a)(1).  
The need for A&A means helplessness or being so nearly 
helpless as to require the regular A&A of another person.  
38 C.F.R. § 3.351(b).  A veteran will be considered in need 
of regular A&A if he (1) is blind or so nearly blind as to 
have corrected visual acuity of 5/200, or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for A&A under the criteria set forth in 
38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1502; 38 C.F.R. 
§ 3.351(c).

The following will be accorded consideration in determining 
the need for regular A&A (38 C.F.R. § 3.351(c)(3)): 
inability of a claimant to dress or undress himself, or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, 
lacing at the back, etc.); inability to feed himself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect him from hazards or 
dangers incident to his daily environment.  "Bedridden" will 
be a proper basis for the determination.  For the purpose of 
this paragraph, "bedridden" will be that condition which, 
through its essential character, actually requires that a 
claimant remain in bed.  The fact that a claimant has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice.  It is not 
required that all of the disabling conditions enumerated in 
this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which a 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that a veteran is so 
helpless as to need regular A&A, not that there be a 
constant need.  Determinations that a veteran is so helpless 
as to be in need of regular A&A will not be based solely 
upon an opinion that his condition is such as would require 
him to be in bed.  They must be based on the actual 
requirement of personal assistance from others.  38 C.F.R. 
§ 3.352(a).

In Turco v. Brown, 9 Vet. App. 222 (1996), the U.S. Court of 
Veterans Appeals (known as the U.S. Court of Appeals for 
Veterans Claims since March 1, 1999) held that it was 
mandatory for VA to consider the enumerated factors under 
38 C.F.R. § 3.352(a); that eligibility required at least 1 
of the enumerated factors to be present; and that, because 
the regulation provides that the "particular personal 
function" which a veteran is unable to perform should be 
considered in connection with his condition as a whole, the 
"particular personal function" must be one of the enumerated 
factors. 

The rate of pension payable to a veteran who is entitled to 
pension under 38 U.S.C.A. § 1521 and who is not in need of 
regular A&A shall be as prescribed in 38 U.S.C.A. § 1521(e) 
if, in addition to having a single permanent disability 
rated 100 percent disabling under the Schedule for Rating 
Disabilities (not including ratings based upon 
unemployability under 38 C.F.R. § 4.17) a veteran: (1) has 
additional disability or disabilities independently ratable 
at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, 
or (2) is "permanently housebound" by reason of disability 
or disabilities.  This requirement is met when a veteran is 
substantially confined to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 C.F.R. § 3.351(d).

In this case, the veteran contends that he is entitled to 
SMP based on A&A or housebound status because of the 
worsening nature of his disabilities which confine him to 
his home.  He asserts that he is confined to a wheelchair, 
does not drive a car, and is unable to leave his house 
without someone accompanying him.  He states that his 
daughter, who does not live with him, prepares and delivers 
his meals, as he is unable to do this on his own.  He 
asserts that he must be transported for his VA medical 
appointments. 

After considering the evidence of record in light of the 
pertinent legal authority, the Board finds that the criteria 
for SMP based on A&A or housebound status are not met.  

First, the evidence does not show that any disability 
affecting the veteran renders him so helpless that he 
requires the regular A&A of another person.  Although he 
receives the assistance of his son (who lives with him) and 
daughter (who does not) who help him with his meals, 
transportation, and other household matters, and a March 
2000 VA examiner opined that he might benefit from 
assistance at home to perform activities of daily living, 
the subsequent record shows that he is not so helpless as to 
require the regular aid and attendance of another person.  
He has near-blindness of the left eye, but 20/40 visual 
acuity in the right eye was found on March 2001 VA 
ophthalmologic examination.  Neither does the record 
indicate that the veteran is a patient in a nursing home; 
rather, as of October 2001, he was noted to be living with 
his son.  May 2000 and June 2001 VA records indicate that 
the veteran is not disabled from preparing his own food at 
home, but rather, he does not know how to cook, he is 
unmotivated and refuses to learn, and he has not been able 
to change his habits in order to prepare his own meals.  
January 2001 VA hospital records indicate that the veteran 
was pretty independent with his wheelchair, and although he 
could not perform much strenuous activities, he was capable 
of self-care with minimal assistance.  In February 2001 he 
was medically assessed to be independent overall for self-
care tasks; caregiver support was noted to be only provided 
by his family on an as-needed basis.  The April 2001 VA 
medical examiner opined that, despite unstable ambulation, 
the veteran could feed, shave, and bathe himself, use the 
bathroom, fasten clothing, drive a car, and otherwise live 
by himself.  His COPD did not require physician care or bed 
rest other than his prescribed medication.  In May 2001 he 
was noted to be largely free of chest pain and SOB, and his 
cardiac symptoms were assessed to be minimal and amenable to 
medical management.  Special March 2000 and April 2001 VA 
evaluations indicate no clinical or pathologic evidence to 
support Meniere's disease.  While the veteran reports, and 
the record confirms, his limited mobility and endurance 
stemming from his low back and cardiovascular disabilities, 
his overall disability picture does not prevent him from 
protecting himself from the hazards or dangers incident to 
his daily environment.  In October 2001 he was noted to be 
wheelchair-bound, but able to ambulate at home, and there 
was no history of slips or falls.  Moreover, he was capable 
of caring for his 2 grandchildren.  There is no evidence of 
an inability to perform most of the functions associated 
with daily living.  He is not bedridden.

Second, with respect to the question of entitlement to SMP 
based on housebound status, the Board initially observes 
that this benefit is available contingent upon a showing 
that a disability is ratable at 100 percent.  In this case, 
the veteran does not have a single disability that is so 
rated, and he thus lacks the basic requirement for 
entitlement.  Moreover, the April 2001 VA examiner opined 
that the veteran was not permanently bedridden, and that he 
could travel beyond the premises of his home or ward of a 
hospital; clearly, then, he is not housebound in fact.  
Since the prerequisites for housebound benefits have not 
been met, an award of SMP based on housebound status is not 
warranted. 

For all the foregoing reasons, the appeal in the claim for 
SMP based on A&A or housebound status must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski,  1 Vet. App. 49, 55-57 (1991).



ORDER

SMP based on A&A or housebound status is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

